
	
		III
		112th CONGRESS
		2d Session
		S. RES. 395
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2012
			Mr. Durbin (for himself,
			 Mr. Kirk, Mrs.
			 Shaheen, and Mr. Lugar)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			March 28, 2012
			Reported by Mr. Kerry,
			 without amendment and an amendment to the preamble
		
		
			March 29, 2012
			Considered and agreed to with an amended
			 preamble
		
		RESOLUTION
		Expressing the sense of the Senate in
		  support of the North Atlantic Treaty Organization and the NATO summit to be
		  held in Chicago, Illinois, from May 20 through 21, 2012.
	
	
		Whereas
			 the North Atlantic Treaty, signed April 4, 1949, in Washington, District of
			 Columbia, which created the North Atlantic Treaty Organization (referred to in
			 this preamble as NATO), proclaims: “[Members] are determined to
			 safeguard the freedom, common heritage and civilisation of their peoples,
			 founded on the principles of democracy, individual liberty and the rule of law.
			 They seek to promote stability and well-being in the North Atlantic area. They
			 are resolved to unite their efforts for collective defence and for the
			 preservation of peace and security.”;
		Whereas
			 NATO has been the cornerstone of transatlantic security cooperation and an
			 enduring instrument for promoting stability in Europe and throughout the world
			 for over 60 years;
		Whereas
			 the NATO summit in Chicago, Illinois, is an opportunity to enhance and more
			 deeply entrench those principles, which continue to bind the alliance together
			 and guide our efforts today;
		Whereas
			 the new Strategic Concept, approved in Lisbon, Portugal in November 2010,
			 affirms that all NATO members are determined that NATO will continue to
			 play its unique and essential role in ensuring our common defence and
			 security and that NATO continues to be effective in a changing
			 world, against new threats, with new capabilities and new
			 partners;
		Whereas
			 the Chicago Summit will mark a critical turning point for NATO and a chance to
			 focus on current operations, future capabilities, and the relationship between
			 NATO and partners around the world;
		Whereas
			 the Chicago Summit will be the first NATO summit held in the United States
			 since the 50th anniversary summit was held in Washington, District of Columbia,
			 in 1999 and the first NATO summit held outside of Washington, District of
			 Columbia;
		Whereas
			 NATO Secretary General Anders Fogh Rasmussen said, Chicago is a city
			 built upon diversity, and on determination. Those are values that underpin NATO
			 too.;
		Whereas
			 the Chicago Summit presents an opportunity to show to the world the Heartland
			 of the United States—the site of the first elevated railway, the first
			 skyscraper in the world, the busiest futures exchange in the world, and the
			 starting point for historic Route 66;
		Whereas
			 the thousands of visitors to the Chicago Summit will have the opportunity to
			 enjoy the hospitality of the city of Chicago, the 77 distinct neighborhoods in
			 Chicago, and the State of Illinois; and
		Whereas
			 the contributions of generations of immigrants have made the city of Chicago
			 and the State of Illinois what they are today and the ancestral homelands of
			 the immigrants now contribute to making NATO the organization it is today: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the service of the brave men and
			 women who have served to safeguard the freedom and security of the United
			 States and the whole of the transatlantic alliance;
			(2)honors the sacrifices of United States
			 personnel, allies of the North American Treaty Organization (referred to in
			 this resolution as NATO), and partners in Afghanistan;
			(3)remembers the 63 years NATO has served to
			 ensure peace, security, and stability in Europe and throughout the
			 world;
			(4)reaffirms that NATO, through the new
			 Strategic Concept, is oriented for the changing international security
			 environment and the challenges of the future;
			(5)urges all NATO members to take concrete
			 steps to implement the Strategic Concept and to utilize the NATO summit in
			 Chicago, Illinois, to address current NATO operations, future capabilities and
			 burden-sharing issues, and the relationship between NATO and partners around
			 the world;
			(6)conveys appreciation for the steadfast
			 partnership between NATO and the United States; and
			(7)expresses support for the 2012 NATO summit
			 in Chicago.
			
